DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	After further consideration, new claim rejections have been made under 112(b). See 112(b) rejections below for details.
	After further search and consideration, the previous 103 rejections over the combination of Hjelmberg in view of Xu are withdrawn in favor of new 103 rejections over Lerner (US 5,238,665) in view of Hjelmberg et al. (US 2015/0238890), and Moller et al. (US 4,889,698). See Response to Arguments and 103 rejections below for details.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections over Hjelmberg in view of Xu have been considered, but they are moot because said arguments do not apply to the combination of references relied upon in the new 103 rejections below. 
	Applicant has maintained their argument that Xu does not teach or suggest the limitation of claim 1 requiring that “wherein a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, such that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation.” Said argument is made on the basis that Xu allegedly teaches away from said limitation by indicating that the powder particles therein pass through the filter cloth of the filter bag. Specifically, Applicant’s argument that Xu teaches that the powder particles pass inside of the filter bag, and that the “inside of the filter bag (13)” in Xu refers to a inside/interior of the filter bag, as in some interior surface between the outer surface and the inner surface, examiner agrees that it is a possibility Xu is referencing such a surface. However, frankly, Examiner does not recognize a distinction between such an interior surface and the outer surface (upstream surface) of a filter bag. Any 
In view of the above, Examiner does not concede to Applicant’s arguments regarding Xu. Regardless, given the unfortunate phrasing used in Xu, Examiner recognizes that there is a significant probability his rejection would likely be overturned by The Patent Trial and Appeal Board. Therefore, in the interest of compact prosecution and avoiding tedious appeal procedures, Examiner withdraws his rejections over the combination of Hjelmberg and Xu. 
After further search and consideration, Examiner presents new 103 rejections over Lerner (US 5,238,665) in view of Hjelmberg et al. (US 2015/0238890), and Moller et al. (US 4,889,698). See 103 rejections below for details. Applicant’s arguments have been fully considered, but are moot with respect to these new rejections, as said argument do not apply to the combination of references relied upon in said rejections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because  Such claim limitation(s) is/are: the “jet pulse powder cleaning devices” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “jet pulse powder cleaning devices” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “devices” coupled with functional language “jet pulse powder cleaning” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has revealed no corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, based on the description of the “jet pulse powder cleaning devices” in Applicant’s specification and drawings, a person having ordinary skill in the art would understand said “jet pulse powder cleaning devices” to be at least one of nozzles, lances, pipes, etc. for delivering gas.
Accordingly, the claimed “jet pulse powder cleaning devices” has been interpreted as nozzles, lances, pipes, etc. for delivering gas, as well as equivalents thereof.

The following are new rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-4 and 6: The term “high efficiency” in claims 1-4 and 6 is a relative term which renders the claim indefinite. The term “high-efficiency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the scope of the claimed “high efficiency air filter device” is unclear. Namely, it is unclear what is required for an air filter device to be considered one of “high efficiency”.
With regard to claims 1: The term “high-pressure” in claims 1 and 6 is a relative term which renders the claim indefinite. The term “high-pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the scopes of the claimed “high-pressure jet pulse powder cleaning devices” and the claimed “high-pressure air pipe” are unclear. Namely, it is unclear what is required for a “jet pulse powder cleaning device” or an “air pipe” to be considered ones of “high-pressure”.
Claim 1 recites the limitation "the corresponding bag filter or filter cartridge" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 and 6 are rejected due to their dependency on indefinite claim 1.

	The following are new rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner (US 5,238,665) in view of Hjelmberg et al. (US 2015/0238890), hereafter referred to as Hjelmberg, and Moller et al. (US 4,889,698), hereafter referred to as Moller.
With regard to claim 1: Lerner teaches a high-efficiency air filter device (abstract), the device comprising an air filter system (i.e. a portion of Lerner’s system comprising baghouse 17) and a powder distribution system (i.e. a portion of Lerner’s system comprising pneumatic feed line 13) (Figure 1, Column 5 Line 30-Column 6 Line 10).

Wherein an entrance of the air filter chamber is in communication with an air inlet pipe 16 (Figure 1, Column 5 Lines 30-64).
Wherein an exit of the clean air chamber is in communication with an air outlet pipe 19 (Figure 1, Column 5 Lines 30-64).
Wherein the air outlet pipe 19 is in fluid communication with an exhaust fan (blower) 30, i.e. via quench duct 20 and wet scrubber 22 (Figure 1, Column 5 Line 30-Column 6 Line 30).
Wherein a plurality of bag filters (depicted with dotted lines inside baghouse 17 in Figure 1) are disposed in the air filter chamber (Figure 1, Column 5 Lines 30-64, Column 7 Lines 9-25).
Although it is not explicitly taught, a person having an understanding of bag filters will recognize that the plurality of bag filters will each have an opening end at the top thereof in communication with the clean air chamber.
Wherein a powder precipitation chamber (conical sections at the bottom of baghouse 17 and connected to line 18) is disposed at a lower end of the air filter chamber, and a powder discharge line disposed at a lower end of the powder precipitation chamber (Figure 1, Column 5 Lines 30-64).
Wherein the powder distribution system comprises a powder storage tank (hopper) 10 filled therein with artificially prepared powder particles (finely divided solids) (Figure 1, Column 5 lines 30-62), Note: The powder particles are necessarily “artificially prepared” to some extent, as filling the hopper 10 with particles constitutes “artificially preparing” said particles, even in cases where said particles are naturally occurring particles.
Wherein a high-pressure air pipe (outlet of compressor) 12 is disposed in fluid communication with the powder storage tank (Figure 1, Column 5 Lines 30-64).
Wherein the powder storage tank 10 is in communication, via a powder delivery tube (pneumatic feed line) 13, with the air inlet pipe 16 of the air filter chamber (Figure 1, Column 5 lines 30-62).
Lerner does not explicitly teach that a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, such that the 
In the unlikely alternative, it is clearly Lerner’s goal for the filter bags in the bag house 17 to remove the artificially prepared particles from the air stream flowing through said bag house (see Figure 1, Column 5 lines 30-62, and Column 7 Lines 9-25). A person having ordinary skill in the art would recognize that in order for the filter bags to successfully remove the artificially prepared particles from the air stream, said filter bags would need to be made of filter cloth having a filter precision smaller than the particle diameters of the artificially prepared powder. A person having ordinary skill in the art would recognize that, if such conditions were not met, the artificially prepared particles would pass through the filter bags. Configuring the system of Lerner such that the filter bags were to allow passage of the artificially prepared particles would run counter to Lerner’s goal of removing said particles in the baghouse 17, and would defeat the purpose of said baghouse.
If it were not already the case in base Lerner, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lerner by configuring the system such that a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, in order to obtain a system wherein the filter bags of the baghouse are capable of removing the artificially prepared powder particles from the air stream flowing through said baghouse, as is desired by Lerner. A system wherein a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, is understood to possess a configuration such that the artificially prepared powder particles are capable of 
  Note: In the interest of clarity, Examiner’s position is that Lerner anticipates the claim language requiring “a particle diameter of the artificially prepared powder particles is greater than a filtration precision of a filter cloth of the bag filter or filter cartridge, such that the artificially prepared powder particles are capable of forming a medium layer on an outer surface of the bag filter or filter cartridge upon a powder distribution operation.” In the unlikely alternative, the configuration required by said claim language would be obvious over Lerner. 
Lerner is silent to the air filter system comprising a plurality of high-pressure jet pulse powder cleaning devices, wherein each of the high-pressure jet pulse powder cleaning devices is disposed above the opening end of a corresponding bag filter.
Hjelmberg teaches a high efficiency air filter device, comprising an air filter system (abstract), wherein:  The air filter system comprises an air filter chamber (housing interior) 2a, a clean air chamber (upper portion) 2c, and high-pressure jet pulse powder cleaning devices (pulsing gas duct and pulsing gas nozzles) 7 and 8 (Figures 1 and 2, paragraphs [0023]-[0025]); An entrance (connection) 3a of the air filter chamber 2a is in communication with an air inlet pipe (duct) 3 (Figure 1, paragraphs [0023]-[0025]); An exit (connection) 4a of the clean air chamber is in communication with an air outlet pipe (duct) 4 (Figure 1, paragraphs [0023]-[0025]); A plurality of bag filters 6 are disposed in the air filter chamber 2a (Figure 1, paragraphs [0023]-[0025]); An opening end (top end) of each of the bag filters 6 is in communication with the clean air chamber 2c, and each of the high-pressure jet pulse powder cleaning devices 8 is disposed above the opening end of the corresponding bag filter 6 (Figure 1, paragraphs [0023]-[0025]); And a powder precipitation chamber (lower portion) 2b is disposed at a lower end of the air filter chamber 2a, and a powder discharge valve (screw) 11 is disposed at a lower end of the powder precipitation chamber 2b (Figure 1, paragraphs [0023]-[0025]). Hjelmberg teaches that the high-pressure jet pulse powder cleaning device 8 can be used to remove solid particles collected on the outside surface of filter bags 6 for cleaning said filter bags.

Modified Lerner is silent to an air inlet pipe valve disposed in the air inlet pipe and to an air outlet pipe valve disposed in the air outlet pipe. 
However, a person having ordinary skill in the art would recognize such valves as being advantageous for the purpose of stopping flow though said pipes. A person having ordinary skill in the art would recognize that it is advantageous to stop flow through said pipes, such that, for example, the device of modified Lerner can be shut off for maintenance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner by disposing an air inlet pipe valve in the air inlet pipe, and by disposing an air outlet pipe valve in the air outlet pipe, in order to allow the flows through said pipes to be shut off, e.g. such that the device of modified Lerner can be shut off for maintenance.
Modified Lerner is silent to a pressure detector disposed in the air outlet pipe.
	However, a person having ordinary skill in the art would recognize that pressure detectors, if placed within the filter system, could be used to monitor the function of said system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner by disposing a pressure detector within the air outlet pipe, in order to monitor the function of the air filter system.
	Modified Lerner does not explicitly teach a powder discharge valve disposed at a lower end of the powder precipitation chamber.
	However, Hjelmberg teaches a powder discharge valve in the form of screw 11 is disposed at a lower end of the powder precipitation chamber 2b (Figure 1, paragraphs [0023]-[0025]). The powder discharge valve (screw) 11 in Hjelmberg is used to remove powder (dust) from the powder precipitation chamber 2b (Figure 1, paragraph [0025]). A person having ordinary skill in the art would recognize that 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner in view of Hjelmberg by adding a powder discharge valve, i.e. a screw, disposed at a lower end of the powder precipitation chamber, in order to provides Lerner with a means of physically removing powder from the powder precipitation chamber. 
Modified Lerner is silent to a high-pressure air pipe valve disposed at an air inlet end of the high-pressure air pipe, and a powder delivery tube valve disposed on the powder delivery tube.
However, a person having ordinary skill in the art would recognize such valves as being advantageous for the purpose of stopping flow though said pipe and said tube. A person having ordinary skill in the art would recognize that it is advantageous to stop flow through said pipe and said tube, such that, for example, the device of modified Lerner can be shut off for maintenance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner by disposing a high-pressure air pipe valve in the high pressure air pipe, and by disposing a powder delivery tube valve disposed in the powder delivery tube, in order to allow the flows through said pipe and said tube to be shut off, e.g. such that the device of modified Lerner can be shut off for maintenance.
Modified Lerner is silent to the high-pressure air pipe being disposed in the powder storage tank.
	However, powder distribution systems having such a configuration are known in the art. For example, Moller teaches an air filter device having an air filter system (baghouse) 13 and a powder distribution system, the powder distribution system comprising a powder storage tank (i.e. the tank marked with reference numeral 3 and fed with powder by screw feeder 5), a high pressure air pipe (conduit) 6 disposed in the top of the powder storage tank, and a powder delivery tube (pipe) 2, wherein the powder storage tank is in communication, via the powder delivery tube 2, with the air inlet pipe of the air filter chamber (abstract, Figure 2, Column 7 Lines 20-Column 8 Line 25). It is well established that it would be obvious to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). 

With regard to claim 4: Modified Lerner is silent to the pressure detector, a switch of the air inlet pipe valve, a switch of the air outlet pipe valve, a switch of the high-pressure air pipe valve, and a switch of the powder delivery tube valve being electrically connected to a PLC control system respectively.
However, the provision of a PLC control system electrically connected to said various parts of the system constitutes a mere provision of automatic means to replace a manual activity, e.g. reading of the pressure detector, actuation of the air inlet pipe valve, etc. It is well established that provision of automatic means to replace a manual activity is insufficient to distinguish a claimed device from the prior art (MPEP 2144.04 III).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner by adding a PLC control system electrically connected to the pressure detector, a switch of the air inlet pipe valve, a switch of the air outlet pipe valve, a switch of the high-pressure air pipe valve, and a switch of the powder delivery tube valve, in order to automate operation of the system of modified Lerner.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Hjelmberg and Moller as applied to claim 1 above, and further in view of Luy et al. (US 5,868,807), hereafter referred to as Luy.
With regard to claim 2: Modified Lerner does not explicitly teach an air baffle disposed in front of the entrance to the air filter chamber.
However, modified Lerner does include a “distributor device” 15 disposed in front of the entrance to the air filter chamber, wherein the distributor device is configured to mix the powder particles with flue 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner by constructing the distributor device with one or more baffles, i.e. baffles diverting the flow of gas and particles and causing turbulence to induce mixing, in order to obtain a system having a distributor device with a particular structure, such that said system can be constructed as a practical example of Lerner’s device.
Modified Lerner is silent to the air filter system further comprising a trumpet-shaped air intake disposed at an air inlet of the air inlet pipe.
Luy teaches an air filter apparatus (abstract), the system comprising an air inlet pipe (gas line) 84 having a trumpet shaped air intake (air inlet) 83 connected to an air inlet of the air inlet pipe 84 (Figure 1, Column 5 Lines 4-20). It is well established that it would be obvious for one of ordinary skill in the art before the effective filing date to combine prior art elements in order to obtain predictable results (MPEP 2143).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner in view of Luy by adding a trumpet shaped air intake to the air inlet of the air inlet pipe in order to obtain a predictably functional air inlet pipe.
	Modified Lerner is silent to the air filter system further comprising a filter mesh disposed on the air intake.
Luy teaches a filter mesh (dust filter) 86 disposed in the air inlet pipe 84 slightly downstream of the air intake 83 (Figure 1, Column 5 Lines 4-20). The air inlet pipe 84 further comprises a valve (shutoff/control device) 85 positioned upstream of the filter mesh 86 and downstream of the air intake 83. A person having ordinary skill in the art would recognize that there is no special importance to the filter mesh 86 being positioned exactly where taught in Luy. Further, a person having ordinary skill in the art would recognize that there are advantages to placing the filter mesh 86 upstream of the valve 85, e.g. in 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner in view of Luy by adding a filter mesh to the air intake in order to screen out at least some particles entering the gas inlet line.
With regard to claim 6: Modified Lerner is silent to an air outlet of the exhaust fan being in communication with a second stage air filter device.
Luy teaches an air filter apparatus (abstract), the system comprising a first stage filter device (fluidized bed apparatus) 1 and a second stage filter device (downstream dust remover) 51, wherein the second stage filter device 51 is in communication with the first stage filter device 1 via a gas outlet (gas line) 89 of the first stage filter device 1 (Figure 1, Column 3 Line 40-Column 4 Line 55, Column 5 Lines 5-20). The second stage filter device 51 removes dust that remains in the gas flow after it exits the first stage filter device 1 (Figure 1, Column 4 Lines 40-55, Column 5 Lines 5-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner in view of Luy by adding a second stage air filter device in fluid communication with and downstream of the outlet of the exhaust fan, in order to remove dust that remains in the air flow exiting the outlet of the exhaust fan.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Hjelmberg and Moller as applied to claim 1 above, and further in view of Xu et al. (CN 204170537, see Espacenet translation), hereafter referred to as Xu.
With regard to claim 3: Modified Lerner is silent to the powder delivery tube of the powder distribution system stretching into a middle position inside the air inlet pipe and a nozzle disposed at a powder outlet end of the powder delivery tube.
Xu teaches an air filter device (lines 10-21 of Espacenet translation), the device comprising an air filter system having an air filter chamber (box body part) 3 and a powder distribution system (pre-spaying system for spraying powder) 10 (Figures 1-5, Lines 10-21 and 149-187 of Espacenet Translation), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner in view of Xu by replacing the powder delivery tube of Lerner with one like that of Xu, i.e. a powder delivery tube that stretches into a middle position inside the air inlet pipe and has a nozzle disposed at a powder outlet end of the powder delivery tube, in order to obtain a device having a predictably functional powder delivery tube.
Modified Lerner does not explicitly teach a baffle disposed in front of the nozzle.
However, modified Lerner does include a “distributor device” 15 disposed in front of the entrance to the air filter chamber, wherein the distributor device is configured to mix the powder particles with flue gas flowing in the same line therewith (Lerner: Figure 1, Column 5 Lines 30-64). Because Lerner does not teach any specific structure corresponding to the “distributor device”, a person having ordinary skill in the art would be forced to create their own in order to construct a practical example of Lerner’s device. A person having ordinary skill in the art would recognize that baffles, i.e. baffles diverting the flow of gas and particles and causing turbulence to induce mixing, could be used to construct the distributor device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Lerner by constructing the distributor device with one or more baffles, i.e. baffles diverting 
 The distributor device 15, which as discussed above, comprises one or more baffles in modified Lerner, is downstream of the location where the powder delivery tube enters the air delivery pipe in modified Lerner (Lerner: Figure 1, Column 5 Lines 30-64). Therefore, modified Lerner comprises a baffle which is disposed in front of the nozzle, i.e. between the nozzle and the inlet to the air filter chamber.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lerner (US 5,607,654) discloses a system similar to that of the Lerner reference relied upon in the 103 rejections above.
Consutech.com (“Flue Gas Scrubbing Systems”; http://www.consutech.com/apc.htm) provides a general description a dry scrubbing system. Notably, regarding the filtration system of said dry scrubbing system, Consutech.com teaches the following: 
“The bags are suspended into the "dirty gas side" of the module. The flue gases must pass through the fabric filters before exiting the "clean gas side" of the baghouse module. Particulate and reagent are retained on the outside of the bags as the gas passes through. The reagent deposited on the bag exterior ("cake") offers additional filtering media and opportunity for neutralization of acid gas, as the gas must pass through the filter bag before exiting. The flue gas and entrained reagent are drawn through the system by the induced draft fan,” (section titled “Fabric Filer Baghouse”; emphasis added).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772